Mathews, J.,
delivered the opinion of the court.
This suit is brought to recover the value of a slave which was hired by the plaintiff to the defendant. The claim is made on account of the loss of said slave who was drowned whilst in the service of the defendant, and whilst he was employed in a manner not authorised by the contract of hiring; The petitioner further alleges that the death of his slave occured in consequence of negligence and want of ordinary care on the part of a person under whose direction he was placed by authority of the defendant.
This is the second time the case has been before the Appellate Court, and the plaintiff and appellee now appears aided by four verdicts in his favor, having obtained three before the cause was first before this court, and one since it was remanded for a new trial.
The evidence which comes up on the present appeal, does not differ very materially from that which appeared on the record on the former. An additional witness testified *138on court below, and his testimony does give a coloring to the whole evidence of the case, rather more unfavorable to the defendant, than was exhibited previously. A correct adjustment of the dispute between the parties depends mainly on matters of fact, and as four juries ^ave decided these matters in favor of the plaintiff, we are °f opinion that the judgment of the court below ought not again to be disturbed.
Where a cause depending mainfactT hadt0beo°n jüri”',U;md°tiiree beengivenfortho plaintiff, and the two other juries agree, and on appeal the cause was remanded for a new trial, and a fourth verdict was afterwards had for the plaintiff, on the second appeal the Supreme Court refused to set aside the verdict
It is, therefore, ordered, adjudged, and decreed, that the , ^ judgment of the District Court, be affirmed with costs,